Citation Nr: 0013530	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a heart condition.

2.  Entitlement to service connection for rheumatic 
valvulitis on the basis of aggravation.

3.  Whether the decision to deny service connection for 
rheumatic valvulitis was clearly and unmistakably erroneous.

4.  Whether the decision that evidence was not new and 
material to reopen the previously denied claim for service 
connection for a heart condition was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to October 
1955.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a letter notifying the veteran that his 
claim for service connection for a heart condition was denied 
as not well-grounded and that new and material evidence is 
required to reopen the previously denied claim, and from a 
rating decision in which service connection for rheumatic 
valvulitis on a basis of aggravation was denied.

In October 1999 the Board remanded this claim for 
clarification of the issues on appeal.  Later that same 
month, the RO issued a statement of the case (SOC) 
identifying the issues as (1) new and material evidence to 
reopen the claim for a heart condition and (2) whether the 
claim for service connection for rheumatic valvulitis on the 
basis of aggravation was previously denied, or whether it is 
a new, separate claim.  The RO determined that new and 
material evidence had not been submitted since the May 1994 
rating decision, in which the RO had denied reopening the 
previously denied claim for service connection for a heart 
condition.  The RO also determined that the issue of service 
connection for rheumatic valvulitis on the basis of 
aggravation is a new, separate claim.  In addition, by this 
SOC, the RO provided the veteran notice of the laws and 
regulations governing finality of decisions and the reopening 
of previously denied claims.  The Board thus finds that the 
RO has complied with the terms of the August 1999 Remand.

The veteran submitted an Appeal to Board in December 1999, 
timely perfecting his appeal as to whether or not new and 
material evidence has been submitted to reopen the claim for 
service connection of a heart condition.  The Board notes 
that the issue of service connection for rheumatic valvulitis 
on the basis of aggravation is the subject of an April 1997 
rating decision, of which the veteran was notified in May 
1997 and to which he submitted a notice of disagreement (NOD) 
in August 1997.  The RO issued a SOC concerning this issue in 
August 1998.  The veteran perfected his appeal in August 
1998, with the timely submission of a VA Form 9.


FINDINGS OF FACT

1.  By a May 1994 rating decision, of which the veteran was 
notified by letter dated May 20, 1994, the RO denied 
reopening the veteran's previously denied claim for 
entitlement to service connection for a heart condition.  

2.  The veteran did not appeal the May 1994 decision.

3.  The evidence received since May 1994 consists of lay 
statements and testimony, service personnel records, and 
private medical records, none of which is new or material in 
that it is so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The veteran has not presented competent medical evidence 
of a nexus between any currently diagnosed heart valve 
condition, including rheumatic valvulitis, and disease or 
injury during his active service.

5.  In April 1997, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeals concerning 
whether the decision to deny service connection for rheumatic 
valvulitis and whether the decision that evidence was not new 
and material to reopen the previously denied claim for 
service connection for a heart condition were clearly and 
unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that denied reopening the 
previously denied claim for service connection for a heart 
condition is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.104 (1999).

2.  The claim for entitlement to service connection for a 
heart condition is not reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for rheumatic valvulitis 
on the basis of aggravation is not well-grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of whether 
the decision to deny service connection for rheumatic 
valvulitis and whether the decision that evidence was not new 
and material to reopen the previously denied claim for 
service connection for a heart condition were clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105(b)(2) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The vteran is claiming service connection for a heart 
disability on various bases.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Organic heart disease is among the chronic diseases for which 
the presumption is granted.  38 C.F.R. § 3.309(a) (1999).

I.  New & Material Evidence to Reopen the Previously Denied 
Claim
for Service Connection for a Heart Condition

The veteran filed for service connection of a heart condition 
in December 1956.  A June 1956 rating decision denied this 
claim, noting that while a physical evaluation board shows he 
was discharged from active service due to rheumatic 
valvulitis, inactive, with deformity of valve, aortic 
insufficiency, service medical records reflect no findings or 
manifestations of a disease or infectious process in service 
to account for the condition.  Furthermore, the report of a 
June 1956 VA examination presents no findings or diagnoses of 
any heart disease.  The veteran was notified of this action 
by letter dated June 22, 1956.  He did not appeal this 
decision.

In October 1993, he attempted to reopen his claim.  Private 
medical evidence then associated with the claims file 
establishes that the veteran was then diagnosed with and 
treated for aortic insufficiency with Austin Flint murmur, 
aortic regurgitation, cardiomyopathy, compensated left 
ventricular dysfunction, calcific aortic valve disease with 
mild stenosis, nonspecific left atrial enlargement, and 
mitral annular calcification with mild mitral regurgitation.  
However, he did not present competent medical evidence of a 
nexus between his then-manifested heart condition and his 
active service.  Thus, the RO declined to reopen the June 
1956 denial.  The RO gave notice of this action in a May 20, 
1994, letter.  The veteran did not appeal.

In November 1994, the veteran's representative attempted to 
reopen the claim for service connection for a heart 
condition.  In May 1995, the RO issued a letter indicating 
that it had reviewed the claim and found it to be not well-
grounded because no evidence had been submitted demonstrating 
that the condition had existed in service or was related to 
his active service.  The RO notified the veteran he must 
submit new and material evidence to reopen his claim.  The 
veteran appealed this decision to the Board.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The May 1994 rating 
decision is the last prior final decision concerning this 
claim.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104 
(West 1991); 38 C.F.R. § 20.1105 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) has placed some 
limitation on this presumption of credibility in cases in 
which a physician relied upon the appellant's account of his 
medical history and service background, recitations which had 
already been rejected by the previous decision of the agency 
of original jurisdiction.  The Court has held that such 
history articulated by the appellant has no probative value 
and hence cannot be considered material for the purpose of 
reopening the veteran's claim.  Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the May 1994 decision with regard to 
the veteran's claim for service connection for a heart 
condition includes statements proffered by the veteran and 
his testimony before a hearing officer sitting at the local 
RO in April 1997, lay statements proffered by individuals who 
knew the veteran before his entrance into active service, 
service personnel records, and private medical records dated 
from October 1993 to March 1997.  For reasons explained 
below, the Board finds that, while some of this evidence is 
new, it is not material.

The veteran has submitted his own statements, including his 
November 1994 claim, his June 1995 notice of disagreement, 
his December 1999 Appeal to Board of Veterans Appeals and 
statement, and his April 1997 testimony.  Portions of these 
statements and testimony are essentially duplicative of 
statements and evidence already of record and considered at 
the time of the previous, May 1994, rating decision.  These 
subsequent duplicative statements and testimony are thus not 
new.

Likewise, some of the service personnel records are copies of 
records he submitted with his previous October 1993 claim.  
Those private medical records dated from October to November 
1993 are also copies of those he submitted in November 1993.  
These documents were of record and considered at the time of 
the May 1994 rating decision.  These duplicate records are 
also not new.

Finally, the veteran has also submitted copies of his retired 
military identification card, and of the certificate and 
letters, including one dated in October 1955, authorizing him 
the indefinite use of the card.  These documents further show 
that he is authorized the medical care at a uniformed service 
facility.  Yet, this information may be gleaned from his 
Report of Separation from the Armed Forces and the October 
1955 letter, which was of record and considered in the May 
1994 rating decision.  Because these records are duplicative 
and cumulative in that they simply establish that the veteran 
was retired from active service secondary to a disability and 
is entitled to status as a military retiree, including 
treatment at military health care facilities, this evidence 
is not, therefore, new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

Portions of the veteran's statements and testimony, the lay 
statements, and private medical records dated after November 
1993 are new, in that they were not previously of record and, 
hence, were not considered in the May 1994 rating decision.  
Nonetheless, while new, for the reasons discussed below, none 
of this evidence is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.

In his April 1997 hearing and December 1999 statement, the 
veteran averred that he had regular checkups for his heart 
condition following his discharge from active service until 
approximately 1980.  He further testified that he did not 
begin to experience symptoms of a heart disability until 
1993-more than 30 years after his discharge from active 
service and well beyond the one-year presumptive period.  His 
testimony and statements establish only that he received 
annual checkups, but neither that he experienced nor was 
treated for symptoms of a heart condition until 1993.  
Moreover, even if he were to have testified that he did 
experience symptoms, or that his prior treating physician had 
told him that the cause of those symptoms was his active 
service, the Board notes that the veteran's testimony alone 
cannot be evidence of a nexus between any current disability 
and service, see Robinette v. Brown, 8 Vet. App. 69 (1995) 
(veteran's hearsay account of what his physician had told him 
is simply too attenuated and inherently unreliable to 
constitute medical evidence).  As such, the veteran's 
testimony and statements cannot be material.

The veteran also submitted two lay statements, dated in April 
1997, by individuals who knew him before he went into active 
service.  They attested that the veteran had no physical 
limitations during his childhood or youth.  One further 
averred that the veteran did not have rheumatic fever or any 
other debilitating disease during childhood or youth.  The 
record does not show that either of these individuals are 
physicians or medical personnel with the training and 
expertise required to provide diagnoses or medical findings 
concerning the veteran's health prior to active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Nonetheless, the Board accepts 
the veracity of these individuals' observations concerning 
the veteran's apparent absence of physical limitations prior 
to active service.  Notwithstanding, these observations alone 
simply establish that the veteran appeared to be healthy 
prior to his entry into active service.  These statements do 
not offer any observations concerning his health immediately 
following service, or for the period between his discharge 
from active service and 1993, when the veteran testified and 
medical evidence reflects that his heart condition first 
became manifested following his discharge from service.  
Hence, these statements cannot be material.

Since the May 1994 rating decision, the veteran has also 
submitted additional private medical records, dated after 
November 1993.  They document that he is being treated 
currently for a heart condition, including chest pain, aortic 
stenosis, mild cardiomyopathy, hypertension, and 
hyperlipidemia.  Yet, they contain no medical evidence of a 
nexus between the veteran's active service and his current 
heart condition.  Absent such an opinion, these records 
cannot be material.

The veteran has offered his own statements and testimony, and 
the statements of his witnesses regarding the nature and 
extent of his heart condition before, during, and after his 
active service, and its relationship to service.  However, 
the record does not show that the veteran or his lay 
witnesses are medical professionals, with the training and 
expertise to provide clinical findings regarding the nature 
of his heart condition and its etiologic relationship to his 
active service.  Consequently, these statements are credible 
with regard to his subjective complaints and his history; but 
they do not constitute competent medical evidence to show a 
nexus between current disability and service.  See Espiritu, 
supra and Grottveit, supra.

As none of the evidence added to the record since the May 
1994 rating decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from a 
heart condition that is etiologically related to his active 
service, or that was manifest to a compensable level within 
the one-year presumptive period following discharge from 
active service, the Board concludes that the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for entitlement to service 
connection for a heart condition. 

II.  Service Connection for Rheumatic Valvulitis on the Basis 
of Aggravation

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Court has determined that the three-prong analysis of 
well-groundedness presented in Caluza, supra, applies to 
claims of entitlement to presumptive service connection based 
on aggravation, in addition to applying to direct service 
connection claims.  Chelte v. Brown, 10 Vet. App. 268 (1997) 
(finding a claim of entitlement to service connection based 
upon aggravation pursuant to 38 C.F.R. § 3.306, not to be 
well-grounded).

The veteran contends that he has a heart valve condition that 
is the result of inservice aggravation of a pre-existing 
heart valve condition.  To this end, he has provided 
competent medical evidence that he currently has a valve 
condition, described in private medical records as calcific 
aortic valve disease with mild stenosis, aortic insufficiency 
with Austin Flint murmur, and mitral annular calcification 
with mild mitral regurgitation.  In addition, for purposes of 
well-grounding his claim, the veteran's statements that he 
was diagnosed and treated for a valve condition while on 
active service, and was subsequently discharged with the 
disability, are sufficient.  However, the veteran has not 
presented competent medical evidence of a nexus, or link, 
between his currently diagnosed valve condition and his 
active service.

Service medical records show that the veteran was discharged 
from active service for, inter alia, findings of a grade III 
diastolic aortic murmur and a variable inconstant diastolic 
mitral murmur.  A September 1955 Physical Evaluation Board 
(PEB) report shows that he was found unfit for duty by reason 
of physical disability described as rheumatic valvulitis, 
inactive with deformity of valve, aortic insufficiency-a 
disability the PEB found likely to be permanent and did not 
find to be the proximate result of the performance of active 
duty.

The regulations direct that a veteran is entitled to a 
presumption of soundness at the time of entry into service 
unless any such defects, infirmities, or disorders are noted 
at entrance into active service or where clear and 
unmistakable evidence demonstrates that such an injury or 
disease existed prior to entry into active service.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  In 
the present case, the veteran's July 1952 reports of medical 
history and examination at entrance into service reveal no 
complaints, diagnoses, defects, abnormalities, or other 
findings concerning the veteran's heart or cardiovascular 
system.  Nonetheless, the Board finds that it need not 
determine whether the veteran's valve condition pre-existed 
service and was aggravated therein, nor whether such a 
disability was incurred in service, as the claim is not well-
grounded on another basis.

The Board notes that the veteran has not presented competent 
medical evidence of a nexus between the inservice diagnoses 
and findings and the currently manifested valve condition.  
Although he asserts that his condition has existed 
continuously since his discharge from active service in 1955, 
the medical evidence of record does not concur.  The 
evidentiary record first reveals complaints of or treatment 
for a valve condition in 1993- more than 30 years after the 
veteran's discharge from active service and well beyond the 
one-year presumptive period.  Moreover, while the veteran 
testified in April 1997 that he had yearly check ups for this 
condition after his discharge from active service until 1980, 
he further testified that he had no symptoms and required no 
medical treatment for this condition until 1993.

Of record are statements, dated in April 1997, of individuals 
who knew the veteran prior to his entrance into active 
service.  These statements indicate only that the veteran did 
not appear to suffer any physical limitations in his youth 
and childhood.  One individual further avers that the veteran 
did not have rheumatic fever or any other debilitating 
disease during childhood or youth.  The record does not show 
that either of these individuals are physicians or medical 
personnel with the training and expertise required to provide 
diagnoses or medical findings concerning the veteran's health 
pre-service.  See Espiritu, supra, and Grottveit, supra.  
Moreover, the Board notes that these statements are counter 
to the veteran's argument of aggravation in that they 
describe the veteran as healthy and without symptoms of a 
heart or valve condition prior to his entrance into active 
service.

There are no medical findings, statements, or opinions 
establishing a nexus, or link, between the veteran's 
currently diagnosed valve condition and his active service.

The veteran has presented his own statements and those of his 
witnesses regarding the cause of his valve condition.  
However, the record does not show that he or his witnesses 
are medical professionals, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
the veteran's heart valve condition or its etiologic 
relationship to service.  Consequently, his statements and 
those of his witnesses are credible concerning his subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purposes of showing a 
nexus between current complaints and service.  See Espiritu, 
supra, and Grottveit, supra.

As the veteran has presented no evidence, other than his own 
allegations and those of his witnesses, to establish a nexus 
between his heart valve condition and his active service, or 
that his heart valve condition was manifest to a compensable 
degree within the one-year presumptive period following his 
discharge from active service, his claim for service 
connection for a heart valve condition, including rheumatic 
valvulitis, on the basis of aggravation is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra, and Chelte, 
supra.

III.  Duty under 38 U.S.C.A. § 5103(a)

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1996).  In addition, while the VA does not have a 
statutory duty to assist a claimant in developing the facts 
pertinent to the claim where the claim is not well grounded, 
VA may nevertheless be obligated under 38 U.S.C.A. § 5103(a) 
to advise the claimant of evidence needed to complete his 
application.  These obligations depend on the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette at 77-80.  Here, the RO fulfilled 
its obligation in its statements of the case, which informed 
the veteran of the reasons his claims had been denied.  Also, 
by this decision, the Board has informed the veteran of the 
type of evidence needed to reopen his previously denied claim 
for service connection of a heart condition and to well 
ground his claim for service connection for rheumatic 
valvulitis on the basis of aggravation.  Moreover, the Board 
remanded this case in October 1999 for further development, 
including giving the veteran notice of the laws and 
regulations governing the finality of decisions and the 
reopening of previously denied claims.  The RO complied with 
the terms of this remand.  In its October 1999 supplemental 
statement of the case, as well as in its August 1998 
statement of the case and May 1995 and June 1995 letters, the 
RO clearly advised the veteran of the type of evidence he 
needed both to reopen his previously denied claim for service 
connection for a heart condition and to well-ground his claim 
for service connection for rheumatic valvulitis on the basis 
of aggravation.  Consequently, the Board finds that VA has 
fulfilled its duty under 38 U.S.C.A. § 5103(a) (West 1991).  

IV.  Withdrawal of Claims for Clear and Unmistakable Error

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In his April 1997 
hearing before a hearing officer sitting at the RO, the 
veteran's representative withdrew his appeal as to the issues 
of whether the decision to deny service connection for 
rheumatic valvulitis was clearly and unmistakably erroneous 
and whether the decision to find that the cited evidence was 
not new and material to reopen the previously denied claim 
for service connection for a heart condition was clearly and 
unmistakably erroneous.  The hearing officer asked the 
veteran if he understood the representative's request to 
withdraw these issues, and if he agreed.  The veteran 
responded in the affirmative.  This was reduced to writing in 
the hearing transcript.  Cf. Tomlin v. Brown, 5 Vet. App. 355 
(1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that a notice of disagreement be in writing as of 
date of certification of transcript).  As the appellant has 
withdrawn his appeal as to these issues, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  Accordingly, the 
Board does not have jurisdiction to review this issues and 
they are dismissed without prejudice.


ORDER

New and material evidence sufficient to reopen the previously 
denied claim for service connection of a heart condition has 
not been presented.  The claim is denied.

The claim for service connection for rheumatic valvulitis on 
the basis of aggravation is denied.

The appeals concerning whether the decision to deny service 
connection for rheumatic valvulitis and whether the decision 
that evidence was not new and material to reopen the claim 
for service connection for a heart condition were clearly and 
unmistakably erroneous are dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

